Case 1:13-md-02481-PAE Document 1152 Filed 11/05/19 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

IN RE ALUMINUM WAREHOUSING
ANTITRUST LITIGATION

 

 

PAUL A. ENGELMAYER, District Judge:

13-MD-2481 (PAE)
and all related cases

ORDER

For the reasons stated on the record at yesterday’s conference, the Court hereby sets the

following schedule and deadlines with regard to the First-Level Purchaser (FLP) plaintiffs’ class

certification motion:

e Defendants’ Daubert opposition and their sur-reply in opposition to class

certification are due November 15, 2019.

e FLPs’ Daubert reply and their reply to defendants’ sur-reply are due

December 5, 2019.

Further, the Court hereby sets the following schedule and deadlines with regard to the

Individual Plaintiffs’ proposed motion to amend their complaint:

e Individual Plaintiffs’ motion to amend is due November 18, 2019.

e Defendants’ opposition, which shall focus on whether Judge Forrest’s

prior rulings preclude amendment, without prejudice to defendants’

merits arguments, is due December 5, 2019.

Finally, Reynolds Consumer Products, LLC and Southwire Company, LLC’s amended

complaint is due November 18, 2019.
Case 1:13-md-02481-PAE Document 1152 Filed 11/05/19 Page 2 of 2

SO ORDERED.

fmt A. Ep

 

Paul A. Engelmayer V 7
United States District Judge

Dated: November 5, 2019
New York, New York
